Citation Nr: 0809860	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE
Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's statutory "duty to notify" under the VCAA requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  VA is also required to notify a claimant of the 
evidence needed to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Although correspondence from the RO to the veteran dated in 
September 2005 discussed the "duty to notify" provisions of 
VCAA and the evidence needed to substantiate his claim for an 
increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letter did not discuss the specific criteria listed in 
Diagnostic Code 9411 required for an increased rating for 
PTSD.

The Board notes that the veteran's last VA compensation and 
pension examination for his PTSD was in October 2005.  The 
veteran essentially asserted in his November 2006 VA form 9 
that manifestations of his service-connected PTSD had 
increased in severity since his prior exam.  VA has the 
authority to schedule a compensation and pension examination 
when such is deemed to be necessary, and the veteran has an 
obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2007), an examination will be requested 
whenever VA determines, as in this case, that there is a need 
to verify the severity of a disability.  See also 38 C.F.R. § 
3.159 (2007).

Also, during the VA compensation and pension examination in 
October 2005, the examiner opined that given the veteran's 
advanced age and impaired concentration, he appeared to be 
unemployable.  In the same examination, the examiner reported 
that the veteran retired from his job with the local highway 
department in 1985 at age 62.  The examiner's statement 
raises the issue of entitlement to an extra-schedular rating 
for his service-connected PTSD.  Additional development 
should be undertaken, to include providing the veteran with 
notice of the evidence required to substantiate a claim for 
an extraschedular rating, what evidence he should submit, and 
what evidence VA will obtain.  See 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159 (2007).  This should include, but not be 
limited to, notifying the veteran that he should submit 
documentation of time lost from work and statements from 
supervisors and/or co-workers concerning interference with 
employment associated with his PTSD, as well as statements 
from potential employers showing the veteran's attempts to 
secure employment.

Finally, notice should be given to the veteran concerning 
effective dates as they relate to the potential assignment of 
an extraschedular rating for his service-connected PTSD.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008) are 
fully complied with and satisfied.

Notification to the veteran should 
include an explanation to the veteran 
as to the information or evidence 
needed to substantiate a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b) for his service-connected PTSD 
and an explanation as to the 
information and evidence needed 
establish an effective date for an 
extraschedular rating.

After the veteran has been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), he should be 
given the opportunity to respond.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD since July 2006.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be requested to 
indicate whether he is currently employed 
or has recently attempted employment.  If 
he is employed, he should provide 
documentation from his employer 
describing any marked interference with 
employment, including accommodations made 
for him by the employer, and a report of 
the sick leave he has taken.  If in 
order, the veteran should provide 
documentation of all periods of 
hospitalization necessitated by the PTSD.  
If he is no longer employed, the veteran 
should provide documentation of the 
reason(s) he is no longer employed.

4.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a psychiatric 
examination for his PTSD at an 
appropriate VA medical facility.

The entire claims file must be made 
available to the psychiatrist or 
psychologist performing the 
examination.  The examination report 
should include discussion of the 
veteran's documented medical history 
and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

Following a review of the record and 
interview and evaluation of the 
veteran, the examiner is to indicate 
which of the following paragraphs (a), 
(b), (c), or (d), best describes the 
degree of impairment caused by the 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The examiner should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's anxiety and depression, and 
an explanation of what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's PTSD alone 
affects his employability.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

